DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should be more than one sentence, and should not be a copy of any of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feye-Hohmann et al. (US 6,172,877).  
Regarding claim 1, Feye-Hohmann discloses a mounting rail adapter (8) to fasten at least one electrical assembly (7) to a mounting rail, the mounting rail adapter comprising: mounting rail fastening elements (25) that are configured to fasten the mounting rail adapter to the mounting rail; an assembly fastening region (top of 8) that is configured to fasten the at least one electrical assembly; at least one assembly fastening element (18) arranged in the assembly fastening region to which the electrical assembly is adapted to be fastened to the mounting rail adapter, wherein the assembly fastening element forms a pivot bearing element to form a pivot joint between the electrical assembly and the mounting rail adapter (see Fig. 1).  
Regarding claim 2, Feye-Hohmann discloses the mounting rail adapter having a body, wherein at least one assembly fastening element is designed as a first retaining pin projecting from the body in the assembly fastening region (Fig. 1).  
Regarding claim 3, Feye-Hohmann discloses the first retaining pin projecting from the body in a projection direction, wherein the first retaining pin is designed to be angled in cross-sectional profile in a section plane extending in the projection direction (Fig. 1).  
Regarding claim 4, Feye-Hohmann discloses an additional assembly fastening element (14) is designed as a second retaining pin that projects from the body in the assembly fastening region and is arranged next to the first retaining pin.  
Regarding claim 5, Feye-Hohmann discloses the second retaining pin projecting from the body in a projection direction, wherein the second retaining pin is designed to be angled in cross-sectional profile in a section plane extending in the projection direction (Fig. 1).  
Regarding claim 6, Feye-Hohmann discloses respective angled sections of the first and second retaining pins angled in directions that point away from one another (Fig. 1).  
Regarding claim 7, Feye-Hohmann discloses the angled section of the second retaining pin is designed to be shorter than the angled section of the first retaining pin (left to right in Fig. 1).  
Regarding claim 8, Feye-Hohmann discloses the mounting rail adapter having at least one snap-in arm (19) that is arranged in the assembly fastening region or next to the assembly fastening region and that projects from the body, at which arm the electrical assembly or an assembly coupled thereto can be secured on the mounting rail adapter in at least a first pivot position (in at least one direction).  
Regarding claim 9, Feye-Hohmann discloses the mounting rail adapter has at least one additional latching element (15), at which the electrical assembly or an assembly coupled thereto is adapted to be secured on the mounting rail adapter in at least one second pivot position that differs from the first pivot position.  
Regarding claim 10, Feye-Hohmann discloses the mounting rail adapter having at least one locking element (15), via which an additional assembly connected to the electrical assembly that is fastened to the mounting rail adapter is locked in at least one pivot position on the mounting rail adapter in at least one spatial direction of the assemblies.  
Regarding claim 11, Feye-Hohmann discloses the mounting rail adapter has at least one guide element (slanted part of 14) in the assembly fastening region via which the electrical assembly is guided during the pivoting motion carried out on the assembly fastening element.  
Regarding claim 13, Feye-Hohmann discloses a set comprising a mounting rail adapter (8) according to claim 1 and at least one electrical assembly (7) that is adapted to be fastened or is fastened to the mounting rail adapter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feye-Hohmann in view of Soefker (US 9,357,661).
Regarding claim 12, Soefker teaches the mounting rail adapter (26) designed in at least two parts with a first and a second adapter part, and the electrical assembly is adapted to be fastened to the first adapter part on one side and to the second adapter part on another side.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the adapter in at least two parts, as taught by Soefker, in order to provide a more stable connection to a wider electrical assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833